Case 1:19-cv-00883-JEB Document 52 Filed 11/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

LAWRENCE H. PARKS, et al.
Plaintiffs,
Vv.

C.A. No. 1:19cv00883 (JEB)

FEDERAL HOME LOAN BANK
OF SAN FRANCISCO,

Defendant.

Nee ee ee ee ee ee ee ee ee

STIPULATION OF DISMISSAL

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Lawrence Parks and Timothy Simons

and Defendant Federal Home Loan Bank of San Francisco, by their undersigned counsel, submit
this stipulation of dismissal, whereby the parties agree and stipulate that all claims in this action

are dismissed with prejudice, each party to bear their own costs and attorneys’ fees.

SO ORDERED.

ote fia, pane (aS
The (apie adatyes E. Boasberg
United tetfe

District Court Judge

   

November 18, 2020 /S/ CARLA D, BROWN
Carla D. Brown, D.C. Bar No. 474097
CHARLSON BREDEHOFT
COHEN & BROWN, P.C.
11260 Roger Bacon Drive, Suite 201
Reston, Virginia 20190
(703) 318-6800 Telephone
(703) 318-6808 Facsimile

Counsel for Plaintiffs
Lawrence H. Parks and Timothy L. Simons
Case 1:19-cv-00883-JEB Document 52 Filed 11/19/20 Page 2 of 2

/S/ ALISON N, DAVIS

Alison N, Davis, D.C. Bar # 429700
Theodora R. Lee

LITTLER MENDELSON P.C,

815 Connecticut Avenue, Suite 400
Washington, DC 20006

(202) 842-3400 Telephone

(202) 842-0011 Facsimile
andavis(@littler.com
tlee@littler.com
Counsel for Defendant Federal Home
Loan Bank of San Francisco

   

CERTIFICATE OF SERVICE

I hereby certify on the 18" day of November 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send a notification of such filing to the
following: —

Carla D. Brown, D.C. Bar No. 474097
CHARLSON BREDEHOFT
COHEN & BROWN, P.C.

11260 Roger Bacon Drive, Suite 201

_ ~*~ Reston, Virginia 20190
* * cbrown@ebeblaw.com
(703) 318-6800 Telephone
(703) 318-6808 Facsimile
Counsel for Plaintiffs,
Lawrence H. Parks and Timothy L, Simons

si oo

/s/Alison N.Davis
Alison N. Davis

4811-1238-1906 1 0638911004
